         Case 1:20-cv-02195-CRC Document 10-9 Filed 09/30/20 Page 1 of 2
                                                                         U.S. Department of Homeland Security
                                                                         500 C Street, S.W. Mail Stop 3172
                                                                         Washington, DC 20472-3172




                                     July 1, 2020

SENT VIA E-MAIL TO: foia@americanoversight.org

Mr. Austin Evers
Executive Director
American Oversight
1030 15th Street NW, Suite B255
Washington, District of Columbia 20005

Re: FEMA FOIA Case Number 2020-FEFO-00825

Dear Mr. Evers:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), Federal Emergency Management Agency (FEMA),
dated and received in this office on June 25, 2020. You are seeking the following records.

   1. The “V.I.P. Update” spreadsheet reportedly used by FEMA officials and/or private sector
      volunteers working with the Supply Chain Task Force to track “tips from political allies and
      associates of President Trump.”
   2. Records used to track, compile, or prioritize information provided by or on behalf of
      associates, allies, or acquaintances of President Trump or Jared Kushner to officials and/or
      volunteers, who have been involved in the cross-agency Supply Chain Stabilization Task
      Force. This request would include but is not limited to the “V.I.P. Update” spreadsheet
      described above. To be clear, American Oversight requests any and all records used to
      track, compile, or prioritize “tips” or other information, including solicitations or bids, from
      officials known to be associated with the President or Mr. Kushner.

The desired date range is March 13, 2020, through the date of the search.

It is our understanding that you submitted your request to DHS directly for review and direct
response to you and FEMA was copied on for our visibility. You may contact DHS with questions
about your FOIA request using the following contact information:

                                  Privacy Office, Mail Stop 0655
                                Department of Homeland Security
                               2707 Martin Luther King Jr. AVE SE
                                   Washington, DC 20528-065
                                        FOIA@hq.dhs.gov
         Case 1:20-cv-02195-CRC Document 10-9 Filed 09/30/20 Page 2 of 2
                                                                              U.S. Department of Homeland Security
                                                                              500 C Street, S.W. Mail Stop 3172
                                                                              Washington, DC 20472-3172




Please note this is not a denial of your FOIA request for FEMA’s records. DHS will process
your FOIA request and contact you regarding their release determination.



                                           Sincerely,
                                            BROOKE E         Digitally signed by BROOKE E
                                                             NICHOLAS
                                            NICHOLAS         Date: 2020.07.01 14:34:14 -04'00'


                                           Brooke Nicholas
                                           Lead Government Information Specialist
                                           Disclosure Branch
                                           Information Management Division
                                           Office of the Chief Administrative Officer
                                           Federal Emergency Management Agency
                                           U.S. Department of Homeland Security
